Citation Nr: 1016581	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

2.  Entitlement to an increased disability rating for 
service-connected maxillary sinusitis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a left fibula fracture, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
February 1946.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to Board, and 
the case was referred to the Board for appellate review.

A hearing was held in December 2008, at the Waco RO, before 
Kathleen K. Gallagher, the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2009) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

The Board remanded the claims in March 2009 so that 
additional development of the evidence could be conducted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for tinnitus 
was denied in a November 2001 rating decision; the RO 
provided notice of this action in November 2001, but a timely 
appeal was not perfected.


2.  The evidence added to the record since the November 2001 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
tinnitus or otherwise raise a reasonable possibility of 
substantiating such claim.

3.  The Veteran's service-connected maxillary sinusitis 
disability has not been manifested by either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

4.  The Veteran's service-connected connected residuals of a 
left fibula fracture are not evidenced by either fibula 
impairment or slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  Since the final November 2001 rating decision, new and 
material evidence has not been presented to reopen the claim 
of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for maxillary sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6513 
(2009).

3.  The criteria for a compensable disability rating for the 
residuals of a left fibula fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Service Connection

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  


In the present appeal, the appellant was provided notice that 
met these requirements in a letter dated in August 2007.  
This letter met the timing requirement as it was sent before 
the November 2007 rating decision.  Moreover, the content of 
the notice provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

With regard to the considerations regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought, there 
is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In a March 2009 letter, the Veteran was advised of 
both the type of evidence needed to reopen his claim of 
service connection and what was necessary to establish 
entitlement to the claimed benefit.  Although the March 2009 
erroneously noted October 2001 as the date of the previous 
denial [it was in fact last finally denied in November 2001], 
the Veteran was essentially informed of the bases used by the 
RO in its final November 2001 denial of his claim.  The Board 
considers this March 2009 notice letter error to be harmless 
since there is no evidence it affected the fairness of the 
adjudication.

In addition, the letter made clear that since the November 
2001 RO decision the crux of this case depended on the 
Veteran showing that he in fact had a current diagnosis of 
tinnitus that was either incurred in or caused by his active 
service.  Also, as mentioned by the Board as part of its 
March 2009 remand, the Veteran had alleged in July 2007 that 
his tinnitus claim was based on a theory of secondary service 
connection.  Although the November 2001 denial did not 
contemplate entitlement to service connection for tinnitus on 
a secondary basis, the Board pointed out in March 2009 that 
separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and a final 
denial on one theory is a final decision on all theories.  
Thus, new and material evidence was necessary to reopen a 
claim for the same benefit asserted under a different theory.  
See Robinson v. Mansfield, 21 Vet. App. 545 (2008), Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), Bingham v. Principi, 
18 Vet. App. 470 (2004).  This language pertaining to 
entitlement to service connection on a secondary basis, and 
specifically as related to the Veteran's service-connected 
bilateral hearing loss and otitis media, was included as part 
of the March 2009 notice letter.  Accordingly, further 
development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

Here, the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The Veteran was provided with every 
opportunity to submit evidence and argument in support of his 
service connection claim and to respond to the VA notice.  

Increased Ratings

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claims for increased 
ratings in July 2007.  He was sent a letter in August 2007 
which notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claims in November 2007, and therefore there was no defect 
with regard to the timing of the notice as to these 
requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claimant was not informed until a 
letter sent in September 2008 that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in supplemental 
statements of the case mailed to him in April and October 
2008, and in February 2010.  Therefore, any defect in the 
timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the increased rating claims, including VA 
treatment records, and by affording VA examinations.  
Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
provide medical information needed to address the rating 
criteria relevant to this case.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicholson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Law and Analysis

Service Connection

The service treatment records show no complaints or findings 
relevant to tinnitus.  

In December 1999 the Veteran informed VA that his claimed 
tinnitus disorder was secondary to his service-connected 
impaired hearing.  See VA Form 21-4138.  The Board notes that 
at that time service connection was in effect for otitis 
media with right ear deafness.  See April 2000 RO rating 
decision.  The disability was later recharacterized as 
chronic otitis media right, with bilateral hearing loss.  See 
September 2006 RO rating decision.  


A March 2000 VA audio examination shows that the Veteran 
complained of a gradual decrease in hearing since 1946.  He 
also reported a history of long-term periodic tinnitus.  He 
described the tinnitus as being manifested by a rushing sound 
which was more noticeable when he was not wearing his hearing 
aids.  Following examination of the Veteran bilateral 
sensorineural hearing loss was diagnosed.  A diagnosis of 
tinnitus was not provided.  

An April 2000 RO rating decision denied service connection 
for tinnitus, finding the Veteran's claim to be not well-
grounded.  

The Veteran was informed of the enactment of the VCAA by an 
April 2001 letter, and the RO later, in November 2001, 
readjudicated his tinnitus claim.

The Veteran was afforded a VA audio examination in October 
2001.  Review of the examination report shows that the 
Veteran complained of hearing loss and tinnitus.  The Veteran 
did inform the examiner that he was exposed to post-service 
noise exposure, by means of being near ranch equipment and 
hunting, without the use of hearing protection.  The Veteran 
also gave a history of occasional bilateral head noises for 
the past 20 to 25 years.  Following examination of the 
Veteran, the examiner provided a diagnosis of bilateral 
sensorineural hearing loss.  The examiner added that that it 
was not likely that the head noises described by the Veteran 
were consistent with an etiology of noise exposure.  She 
added that it was more likely that this was a normally-
occurring head noise.  

As noted, service connection was once again denied by the RO 
for tinnitus in November 2001.  Review of the rating decision 
shows that the RO noted that while tinnitus had been 
diagnosed [apparently equating the claimed symptoms of "head 
noises" by the Veteran in October 2001 with tinnitus], the 
Veteran's service treatment records were silent concerning 
any mention of tinnitus, and that tinnitus was not shown to 
have been either occurred in or caused by the Veteran's 
service.  After being notified of the decision in November 
2001, the Veteran did not perfect an appeal to this decision 
made by the RO.  


The Veteran was afforded a VA audio examination in July 2006.  
The Veteran reported frequent ringing/humming in both of his 
ears.  He was unsure when these claimed symptoms began.  He 
attributed the ear symptoms to in-service exposure to 
aircraft noise.  The diagnoses included bilateral 
sensorineural hearing loss and tinnitus.  Medical follow-up 
for an ear/hearing problem was not indicated.  

As noted above, the Veteran sought to reopen his claim for 
"tinnitus" in July 2007.  See letter from the Veteran's 
representative.  As part of this letter it was indicated that 
the Veteran desired to have his tinnitus claim considered on 
a secondary basis, to his service-connected hearing loss.  

Review of the evidence on file dated subsequent to the RO's 
November 2001 decision shows that, as discussed above, 
tinnitus was diagnosed in the course of a VA audio 
examination conducted in July 2006.  

As part of a February 2008 VA nursing ambulatory care note 
the Veteran reported experiencing continuing hearing loss and 
intermittent ringing in both ears.  

He testified in December 2008 that he had ringing in his 
ears, and that this started during his military service when 
he was exposed to acoustic trauma.  See page 20 of hearing 
transcript (transcript).  He later testified that his 
tinnitus was in fact caused by his [service-connected] 
hearing loss.  See page 22 of transcript.  

A VA audio assessment dated in October 2009 shows that the 
Veteran was diagnosed as having bilateral sensorineural 
hearing loss.  New hearing aids were to be ordered for the 
Veteran.  

A later dated October 2009 VA audio hearing aid assessment 
and training record shows that the Veteran was evaluated for, 
and issued, hearing aids.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

Service connection for tinnitus was denied by the RO in 
November 2001.  As noted, the RO determined that tinnitus was 
not shown to have been either occurred in or caused by the 
Veteran's service.  The Board also again observes that the 
Veteran has also argued a separate theory for his service 
connection claim, namely, that his tinnitus is secondary to 
his service-connected bilateral hearing loss and otitis 
media.  The November 2001 RO decision is final.  38 U.S.C.A. 
§ 7105.  The claim may not be reopened unless new and 
material evidence is received.  38 U.S.C.A. § 5108.


For the evidence to be new and material in this case, it must 
show that that the Veteran has tinnitus which is attributable 
(i.e., related to) his military service, or, in the 
alternative, shown to be secondary to his service-connected 
bilateral hearing loss and otitis media.  

The evidence received since the November 2001 RO decision 
does not relate to a previously unestablished fact that would 
tend to substantiate the Veteran's claim.  Significantly, 
while tinnitus was diagnosed in 2006, and while he complained 
of tinnitus in 2008 and was issued new hearing aids in 2009, 
the material associated with the claims folder since November 
2001 fails to include a medical opinion which either relates 
his tinnitus to his military service or which supports a 
finding that it was caused by his service-connected bilateral 
hearing loss and otitis media.  

Regarding the Veteran's claim for entitlement to service 
connection, he is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions, by 
themselves, cannot constitute competent evidence that tends 
to substantiate his claim of service connection.  Without 
assessing the credibility of his arguments, the Board finds 
the Veteran's contentions to be of no probative weight for 
the purpose of reopening the claim.

Accordingly, new and material evidence has not been received 
to reopen the Veteran's claim of service connection for 
tinnitus.  

Increased Ratings

The Veteran sought an increased rating for his service-
connected maxillary sinusitis in March 2006, and for his 
service-connected left fibula fracture residuals in July 
2007.  


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  


Maxillary Sinusitis

The report of a private examination conducted in December 
2005 shows that the diagnoses, of which there were many, did 
not include one for maxillary sinusitis.  

A VA respiratory examination report, conducted in July 2006, 
includes a diagnosis of mild mucosal thickening in the left 
maxillary antrum without evidence of fluid.  The Veteran 
reported taking Flonase nasal spray twice daily, and 
indicated he had not used any antibiotics.  The Veteran 
denied pain or headaches due to chronic sinusitis.  He also 
denied any allergic attacks.  

A VA respiratory examination report, conducted in October 
2007, shows that the Veteran gave a history of nightly nasal 
airway obstruction which cleared through the day.  He also 
complained of purulent discharge.  The Veteran also reported 
having occasional headaches associated with weather changes.  
Other symptoms noted by the Veteran included occasional 
sneezing and rhinorrhea.  

Examination revealed no nasal polyps.  No nasal obstruction 
was observed.  Mild tenderness on palpation over the 
maxillary sinuses was also reported.   Maxillary sinusitis, 
described as mild, was diagnosed.  

At his December 2008 hearing before the undersigned the 
Veteran testified that his service-connected sinus disorder 
was "serious," in that it caused him to cough, and was also 
accompanied by drainage.  See page three of transcript.  He 
mentioned that he had been provided antibiotics by VA.  See 
page four of transcript.  The Veteran's wife testified that 
the Veteran had one or two incapacitating episodes a month 
due to his sinusitis.  The Veteran added that he had more 
than two incapacitating episodes a month.  See pages 12 and 
13 of transcript.  

Review of a July 2009 VA respiratory examination shows that 
the Veteran complained of daily nasal airway obstruction in 
the fall and spring.  A history of purulent discharge in June 
2009 was noted (about two weeks earlier), treated with 
Azithromycin and Bactrim.  No purulent discharge reported 
since that time.  The Veteran reported having one to two 
sinus headaches weekly which lasted from two to four hours.  
He also reported rhinorrhea and coughing.  The Veteran, 
retired, was noted to be dependent on his wife to attend to 
activities of daily living.  

Examination showed no nasal polyps nor bacterial rhinitis.  
No nasal obstruction, wither partial or complete, was 
present.  The examiner did note mild septal deviation into 
the left nostril but no significant resulting obstruction.  
The sinuses exhibited no tenderness, purulent discharge, or 
crusting.  The diagnosis was chronic maxillary sinusitis, 
described as mild.  

The examiner commented that the Veteran's disease primarily 
originated from his nose and sinus.  He added that as with 
any chronic sinusitis there was a degree of associated 
allergic rhinitis.  He also noted that there was no current 
evidence of acute sinusitis but observed that the Veteran had 
recently completed a course of antibiotics, provided to treat 
bronchitis.  The examiner also commented that the Veteran's 
treatment with nasal steroid spray was convincing evidence 
that his chronic sinusitis was at least mild with occasional 
flare-ups, but that there was no indication of the 
frequency/severity of the flare-ups.

Review of a July 2009 VA primary care physician note, dated 
about two weeks after the Veteran had his VA respiratory 
examination, shows that the Veteran reported a 10 minute 
episode of weakness and dizziness.  He added he felt better 
for the remainder of the day after the symptoms subsided.  
The diagnosis was near syncopal episode of sinusitis.  

The Veteran's service-connected maxillary sinusitis 
disability is currently rated as 10 percent disabling under 
Diagnostic Code 6513.  Under that diagnostic code, a 10 
percent rating is assigned when a veteran has either one or 
two incapacitating episodes per year of sinusitis (an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician) requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or has 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
a veteran has either three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or has more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

Based on the foregoing, and in considering all the evidence 
under the laws and regulations as set forth above, the Board 
finds that the Veteran is not entitled to a disability rating 
in excess of 10 percent for his service-connected maxillary 
sinusitis.  In order warrant a higher evaluation, the Veteran 
must be shown to have three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or to have more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The medical evidence, as documented above, simply 
does not indicate that the Veteran's condition is productive 
of these symptoms.  While the medical record, discussed 
above, does show that the Veteran has used antibiotics to 
treat his sinusitis, no such treatment has been shown to be 
prolonged.  The medical record also clearly does not document 
three to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting.  Also, 
while the Veteran has testified that he had more than two 
"incapacitating" episodes monthly of sinusitis, the medical 
record does support such a finding, particularly when an 
"incapacitating" episode is defined by VA as requiring bed 
rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
Note to Diagnostic Code 6513.  

Residuals of a Left Fibula Fracture

The report of a private examination conducted in December 
2005 shows that the diagnoses, of which there were many, did 
not include one concerning the Veteran's left leg.  


The report of a VA orthopedic examination conducted in July 
2006 notes that the Veteran gave a history of fracturing his 
left fibula in 1943.  He denied symptoms such as pain, 
stiffness, swelling, or tenderness of the left fibula since 
his in-service injury.  He denied having flare-ups.  The 
Veteran also mentioned that his left fibula disorder did not 
affect his daily activities.  Examination was essentially 
normal.  The Veteran had full range of left ankle motion.  
The diagnosis was fracture left tibia, healed without 
sequelae.  The examiner commented that the disorder caused 
the Veteran no additional limitations with repetition of 
movement, and added that there was essentially no pain, 
fatiguing, incoordination, weakness, or lack of endurance.  

The Veteran is also shown to have been afforded a VA 
orthopedic examination in October 2007.  The Veteran 
complained of intermittent lower left leg pain, but added 
that this was overshadowed by left knee pain.  His service-
connected fracture was reported to concern his distal fibula 
with associated occasional left ankle pain.  The Veteran 
described the pain to be at a level of 6-7 (out of 10) and 
lasting sometimes from one to two hours.  The Veteran also 
reported intermittent pain due to activity lasting from one 
to two hours.  This increased pain was noted to be brought 
about by prolonged walking and standing.  The examiner noted 
that the Veteran used a cane and motorized wheelchair for 
ambulation.  He was also noted to use a brace on his left 
knee.  No constitutional symptoms of bone disease was 
present.  The examiner noted that the Veteran was able to 
attend to his activities of daily living.

Examination revealed no left leg deformity, including 
malunion, nonunion, loose motion, or false joint.  Over the 
Veteran's distal left fibula he had mild tenderness, but no 
edema, heat, or redness.  The Veteran was noted to use an 
electric wheelchair to move around, but he could walk short 
distances with a left limp (due to knee pain).  No ankylosis 
was present.  The Veteran's left knee was clinically 
evaluated as being normal.  No leg shortening was present.  
No bone disease was observed.  Also, neither genu recuratum 
nor malunion was present.  The diagnosis was residuals of a 
healed left fibula fracture.  


The report of a November 2008 VA X-ray examination shows that 
the Veteran's left tibula/fibula was studied.  No fractures 
nor dislocations were demonstrated.  

At his December 2008 hearing before the undersigned the 
Veteran testified that his service-connected healed fracture 
of the left fibula had worsened, affecting his 
maneuverability.  See page 15 of transcript.  The Veteran 
added that his fibula injury residuals caused him to fall.  
See page 18 of transcript.  

The Veteran was also afforded a VA bones examination in July 
2009.  The Veteran's service-connected left fibula fracture 
was noted to have occurred mid shaft.  No episodes of 
osteomyelitis were reported.  The Veteran complained of 
intermittent moderate pain brought about by prolonged 
walking.  The Veteran reported moderate aching pain in the 
mid shaft of his left lower leg due to activity which could 
last up to two hours.  This pain was caused by standing for 
more than five minutes; the Veteran was also noted to be 
unable to walk due to his diagnosed Parkinsonism.  The 
examiner commented that the Veteran needed to limit time on 
his feet during episodes of pain.  No constitutional symptoms 
of bone disease were observed.  As noted above the Veteran 
was retired, and was dependent on his wife to attend to 
activities of daily living.  

Examination of the Veteran's left leg showed no objective 
evidence of deformity, angulation, false motion, shortening, 
or intra-articular involvement.  No malunion was present.  
Mild tenderness on palpation of the anterior lower left leg 
was observed.  The Veteran could briefly stand but was 
essentially restored to a wheelchair due to his Parkinson's 
disease.  No ankylosis was present.  The diagnosis was 
residuals of a remote left fibula fracture, described as 
mild.  The examiner commented, in consideration of factors 
such as fatigue, weakness, lack of endurance, and 
incoordination, that there was no change in motion on 
repeated and resistance testing, and that no additional 
limitation of motion was observed.  The examiner also 
commented that the left knee pain and decreased range of 
motion were due to left knee degenerative joint disease and 
not a residual of the remote left fibula fracture.  The 
examiner also mentioned that there was no ankle deformity 
present.  


The Veteran's service-connected left fibula fracture 
residuals are currently noncompensable rated under Diagnostic 
Code 5262.  Under this code, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted for malunion of 
the tibia and fibula with marked knee or ankle disability.  A 
40 percent rating is warranted where there is nonunion of the 
tibia and fibula, with loose motion, and requiring a brace.

The Board observes that the words "slight," "moderate," 
and "marked" are not defined in the Rating Schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

The provisions of 38 C.F.R. § 4.31 also indicate that a zero 
percent evaluation will be assigned when the symptomatology 
required for a compensable rating is not shown.  See 38 
C.F.R. § 4.31 (2009).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases where 
there is functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include during flare-ups and/or with repeated use, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a compensable rating for his 
service-connected left leg disability.  In essence, the 
medical record does not provide a showing that the Veteran's 
left fibula fracture residuals have been manifested by what 
could be considered to be malunion of the fibula.  To this, 
as noted in July 2006 the Veteran denied left leg symptoms in 
the course of a VA examination.  At that examination the 
examiner also observed that the fracture had healed without 
residuals.  While the Veteran complained of some left leg 
pain in October 2007, he attributed most of the pain to his 
left knee.  Also on VA examination in 2007 no deformity, 
including malunion, was found by the examiner.  Regarding his 
left knee complaints, a VA examiner in July 2009 opined that 
the Veteran's left knee complaints were not associated with 
his service-connected left fibula fracture residuals.  Also, 
in the course of the July 2009 VA examination the examiner 
specifically commented that upon consideration of factors 
such as fatigue, weakness, lack of endurance, and 
incoordination, that there was no change in motion on 
repeated and resistance testing, and that no additional 
limitation of motion was observed.  As to the Veteran's 
complaints of pain the examiner attributed these complaints 
to his degenerative joint disease of the left knee.  In 
essence, the record is devoid of an objective medical finding 
of impairment of the left tibia and fibula, to include 
malunion.  As such, a compensable rating under Code 5262 is 
clearly not indicated.

The Board has also carefully considered the evidence relating 
to the service-connected left fibula disability in 
conjunction with the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, to include any functional impairment which may be 
attributed thereto with respect to the holding in DeLuca.  
However, as discussed above, the disability is not 
objectively shown to result in any pertinent functional loss 
characterized by weakness, fatigue or lack of endurance.  
While the Board does not doubt that the Veteran has some 
level pain associated with the disability, nevertheless, even 
when considering the effects of pain, the criteria for a 
higher evaluation is not approximated.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the disability at 
issue.


Concerning the adjudication of the two increased rating 
claims, the Veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria.  In this regard, however, the competent medical 
evidence discussed above is of far greater probative value.

The findings set out as part of several above-discussed VA 
examination reports of record, wherein the Veteran's service-
connected maxillary sinusitis and left fibula fracture 
residuals were evaluated, were based on an examination of the 
Veteran, his medical history and complaints, and objective 
findings.  The examiner in each instance provided sufficient 
detail for the Board to make a decision in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim). 

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during this appeal, no staged ratings are appropriate.  See 
Hart, 21 Vet. App. 505.  

In sum, based on the reasons and bases discussed above, the 
Board finds that the preponderance of the evidence is against 
assigning a rating in excess of 10 percent for the Veteran's 
service-connected maxillary sinusitis, or a compensable 
evaluation for his service-connected residuals of a left 
fibula fracture.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt standard of 
proof does not apply.  38 USC.A. § 5107(b); Gilbert.

The Board also observes that under Thun v. Peake, 22 Vet. 
App. 111 (2008), there is a three-step inquiry for 
determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of 
disability and symptomatology and is found to be inadequate, 
the Board must then determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the Rating Schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, there is no competent evidence of an 
exceptional or unusual clinical presentation in the record.  
Referral for extraschedular rating remains unwarranted as 
there is no showing of marked interference with employment 
due to either the service-connected maxillary sinusitis or 
left fibula fracture residuals, or frequent periods of 
hospitalization.  For these reasons, the Board finds that 
neither of the two instant disabilities warrant 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).

ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for tinnitus, the appeal is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected maxillary sinusitis is 
denied.  

Entitlement to a compensable disability evaluation for the 
service-connected residuals of a left fibula fracture is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


